Case 1:19-cv-02565-ADC Document 31-2 Filed 12/05/19 Page1lof27

, Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

any, . CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
74 .

he pre) nis form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ ] FEPA

ihe m a. Statement and other information before completing this form.

Nee EEOC 846-2016-24046

Js Ele ys

oF ra) Maryland Commission on Civil Rights and EEOC
ae yt ; State or local Agency, if any

Ware ndicate Mr., Ms., Mrs.) Home Pnone (/nci. Area Cade) Date of Birth
Terri A. Cowgill (717) 762-4489

pP t Address City. State and ZIP Code

1 E. North Street, Waynesboro, PA 17268

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Empioyees, Members Phone No. (/nclude Area Code)
' FIRST DATA 500 or More (301) 745-7000
: Street Address City, Stute and ZIP Code
1 Western Maryland Parkway, Hagerstown, MD 21740
ack nade
n= =
Name No. Employees, Members Phorié No. (Includé Area Code)
“J
Street Address City, State and ZIP Code 3
BISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
es% Earliest ze Latest,

[4 RACE ul COLOR ied SEX [| RELIGION i NATIONAL ORIGIN 09-14-2015 — 09-14-2015

Pe | RETALIATION 4 AGE DISABILITY be] GENETIC INFORMATION
‘ il OTHER (Specify) | CONTINUING ACTION

 

 

| HE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):

|. | began working for the above on January 17, 2001, as a Customer Service Representative. On
January 5, 2015, | was in a car accident, | sustained injures, which caused me to have a temporary
disability. | applied and was approved on January 26, 2015, for intermittent FMLA from January 15,
2015 through February 20, 2015. On February 2, 2015, | was given a final warning for Attendance
Policy Violation. | contacted Human Resources, Annette Woods about the final written warning for
the use of leave and the final warning was dropped. | had to file paperwork again, for my intermittent
FMLA because | was given the wrong forms from Human Resources. On Augusi 4, 2015, i was
placed on an Improvement Action Plan for dropping a call. | followed the company's policy and
procedures for dropping a call. On August 20, 2015, | was approved again for intermittent FMLA. On
September 14, 2015, | was discharged.

r

_ H. My employer stated that | was discharged because | dropped a call.

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
silt advise the agencies if | change my address or phone number and | will
cCoperate fully with them in the processing of my charge in accordance with their

 

FE eee ham ae

procedures. | swear or affirm that | have read the above charge and that it is true to

;, | declare under penalty of perjury that the above is true and correct. the best of ny knowledge, information and belief.
SIGNATURE OF COMPLAINANT

=< BSCRIBED AND SWORN TO BEFORE ME THIS DATE
Aug 17, 2017 ( \ onth, day year)

Date Charging Party Signature

 

 

 

 

 
Case 1:19-cv-02565-ADC Document 31-2 Filed 12/05/19 Page 2 of 2

 

 

 

 

EEOC Form 5 (11/09)
A CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
; This form ts affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
i: Statement and other information before completing this form.
[x] EEOC 846-2016-24046
ae Maryland Commission on Civil Rights and EEOC
i ¢ State or local Agency, if any

 

“Hl. | believe that | was discriminated against because of my disability in violation of the Americans

“with Disabilities Act Amendment Act of 2008, with respect to failure to accommodate, discipline and
discharge.

 

 

generat —
:
~ |

SUP Sy mcr
’

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and | will

cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY — When necessary for State and Loca! Agency Requirements

 

 

| Aug 17, 2017

 

| swear or affirm that | have read the above charge and that it is true to
the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

| declare under penalty of perjury that the above is true and correct.

% SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
\ } ee day, year)

    

Date Charging Party Signature

 

 

 

ans
wat

 
